DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance: Applicant claims a blend composition as recited in claim 1.
	The closest prior art, De Witt Graves, U.S. Patent Number 2,289,775, teaches an intimate mixture of polyamides and proteins that can form films and fibers [column 1, lines 50-52]. The prior art also teaches that the polyamides can be formed from amide-forming derivatives such as e-caprolactam [polyamide] [page 2, first column, lines 37-38]. Page 4, second column, lines 21-
44 teaches that that the protein can include denatured collagen. Page 5, first column, lines 53-65 teaches that the intimate mixing can be accomplished by heating to the melting point of one or more components of the mixture, the protein or polyamide. De Witt Graves fails to teach or suggest that the polyamide fiber is formed through a ring-opening polymerization at 215 °C to about 280 °C in an amount of 97-00.9 parts by weight in the blend composition with the denatured collagen in an amount of 0.1-3 parts by weight in the blend composition.

	In summary, claims 1-7 are allowed.



Allowance.”


Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-
1530. The examiner can normally be reached 8:30 am - 5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786